


EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the "Agreement") is made and entered into as of this
4th day of April, 2014, by and among Robert J. Stevens (the "Executive"), on the
one hand, and Pacific Mercantile Bancorp and Pacific Mercantile Bank, a
California banking corporation (collectively the "Bank"), on the other hand
(Executive and the Bank collectively, the "Parties").
RECITALS
WHEREAS, Pacific Mercantile Bancorp ("PMB") is a bank holding company registered
under the Bank Holding Company Act of 1956, as amended, subject to the primary
supervision and regulation of the Board of Governors of the Federal Reserve
System ("FRB").
WHEREAS, Pacific Mercantile Bank is a California chartered commercial bank and a
wholly-owned subsidiary of PMB, subject to the primary supervision and
regulation of the California Department of Business Oversight ("CDBO") and the
FRB by virtue of its membership in the Federal Reserve Bank of San Francisco.
WHEREAS, it is the intention of the Parties to enter an employment agreement for
the purposes of assuring the services of Executive as the Executive Vice
President, Chief Credit Officer of the Bank on the terms and subject to the
conditions set forth in this Agreement.
NOW, THEREFORE, based on the foregoing premises and in consideration of the
mutual covenants and representations contained herein, the Parties hereto agree
as follows:
1.
Term. The Bank (the "Employer") hereby employs Executive, and Executive hereby
accepts employment with Employer, under the terms of this Agreement. The term of
this Agreement shall be for a period of three (3) years (the "Initial Term"),
commencing as of April 1, 2014 (the "Effective Date") subject to the termination
provisions of paragraph 4. The term of this Agreement, as in effect from time to
time in accordance with the foregoing, shall be referred to herein as the
"Term". The period of time between the Effective Date and the termination of the
Executive's employment hereunder shall be referred to herein as the "Employment
Period."

2.
Employment.

(a)    Positions and Reporting. Executive shall be employed as the Executive
Vice President, Chief Credit Officer of the Bank. During the Employment Period,
Executive shall report directly to the Chief Executive Officer of the Bank.
(b)    Authorities and Duties. Executive shall exercise such authority, perform
such executive duties and functions and discharge such responsibilities as are
reasonably associated with Executive's position as Executive Vice President,
Chief Credit Officer, commensurate with authority vested in Executive pursuant
to this Agreement and consistent with the bylaws of the Bank. During the
Employment Period, Executive shall devote his full business time, skill and
efforts to the business of Employer and shall not during the Employment Period
engage in any other business activities, duties, or pursuits whatsoever, or
directly or indirectly render any services of a business, commercial, or
professional nature to any other person or organization, whether for
compensation or otherwise, without the prior written consent of the Board of
Directors of Employer (the "Board"). Notwithstanding the foregoing, Executive
may (i) serve in any capacity with any civic, educational or charitable
organization, or any trade association, without seeking or obtaining approval by
the Board, provided such activities and service do not materially interfere or
conflict with the performance of his duties hereunder and (ii) with the approval
of the Board serve on the boards of

1

--------------------------------------------------------------------------------




directors of other corporations that are not involved in commercial banking or
similar business activities; provided, however, Executive shall not directly or
indirectly acquire, hold, or retain any beneficial interest in any business
competing with or similar in nature to the business of Employer except passive
shareholder investments in other financial institutions and their respective
affiliates which do not exceed three percent (3%) of the outstanding voting
securities in the aggregate in any single financial institution and its
affiliates on a consolidated basis.
(c)    Executive hereby represents and agrees that the services to be performed
hereunder are of a special, unique, unusual, extraordinary, and intellectual
character that gives them a peculiar value, the loss of which cannot be
reasonably or adequately compensated in damages in an action at law. Executive
therefore understands that Employer, in addition to any other rights or remedies
that Employer may possess, may be entitled to injunctive and other equitable
relief to prevent or remedy a breach of this Agreement by Executive.
3.
Compensation and Benefits.

(a)    Salary. During the Initial Term Executive shall receive an annual base
salary of $300,000 payable in equal semimonthly payments (the "Base Salary").
Such Base Salary shall be subject to review in the eleventh (11th) month after
the Effective Date, and at each anniversary of the Effective Date thereafter, or
during Executive's normal officer review period, for possible adjustment by the
Chief Executive Officer in concurrence with the Compensation Committee of the
Bank based on various factors including, but not limited to, market conditions,
the consolidated results of operations of the Bank and the performance of
Executive, but shall in no event be decreased from the level set forth above
during the Initial Term. All payments of Base Salary shall be subject to
applicable adjustments for withholding taxes, pro-rations for any partial
payment periods and such other applicable payroll procedures of the Bank.
(b)    Salary Continuation During Disability. If Executive for any reason
(except as expressly provided below) becomes temporarily or permanently disabled
so that he is unable to perform the duties under this Agreement, Executive shall
be paid the Base Salary otherwise payable to Executive pursuant to subparagraph
3(a) of this Agreement, reduced by teh amounts received by Executive from state
disability insurance, or worker's compensation or other similar insurance
benefits through policies provided by the Employer, for a period of six (6)
months from the date of disability. For purposes of this paragraph 3(b),
"disability" shall be defined as provided in the Employer's disability insurance
program.
(c)    Cash Incentive Payments. Executive shall be eligible to participate in
the Management Annual Incentive Plan. Executive's bonus, if any, shall be paid
in one lump sum to Executive at such time as other executive bonuses are paid.
The Chief Executive Officer retains the discretion to determine whether a
pro-rata bonus is appropriate if the Executive is terminated or leaves the
employ of the Bank prior to the annual determination of bonuses. All cash
incentive payments shall be subject to the applicable adjustments for applicable
withholding and payroll taxes. Notwithstanding any provision of any incentive
plan or arrangement, no right of continued employment or any modification of the
"at will' nature of Executive's employment with Employer shall be conferred upon
Executive thereunder or result therefrom.
(d)    Insurance Benefits. During the Employment Period, Executive shall receive
such group life, disability, and health (including medical, dental, vision and
hospitalization), accident and disability insurance coverage and other benefits
which Employer extends, as a matter of policy, to all of its executive
employees, except as otherwise provided herein, and shall be entitled to
participate in all

2

--------------------------------------------------------------------------------




benefit and other incentive plans of the Employer, on the same basis as other
like employees of Employer.
(e)    Vacation. After the first six (6) months of the Initial Term Executive
shall be entitled to four(4) weeks of annual vacation during the Employment
Period at his then existing rate of Base Salary, which shall be scheduled in
Executive's discretion, subject to and taking into account applicable banking
laws and regulations and business needs. Vacation will accrue in accordance with
the Bank's personnel policies.
(f)    Business Expenses. During the Employment Period, Employer shall properly
reimburse the Executive for all documented ordinary and necessary business
expenses incurred by Executive in the performance of his duties under this
Agreement. Executive shall also be reimbursed for reasonable expenses incurred
in activities associated with promoting the business of Employer, including
expenses for entertainment, travel, conventions, and educational programs. All
such expenses described above will be subject to compliance with applicable
policies of Employer. All such reimbursements shall be made upon presentation
and approval of receipts, invoices or other appropriate evidence of such expense
in accordance with the policies Employer in effect from time to time.
(g)    Car Allowance. The Bank shall provide the Executive with a monthly
automobile allowance of $950.00 per month during the Employment Period.
Executive shall (A) obtain and maintain public liability insurance and property
damage insurance policies with insurer(s) acceptable to Employer and with such
coverage in such amounts as may be reasonably acceptable to Employer, and (B)
provide copies of such policies, endorsements or other evidence of insurance
acceptable to Employer.
(h)    Stock Options. PMB shall grant to Executive 25,000 shares of restricted
PMB common stock vesting over the three year period commencing on the later of
(i) April 1, 2014 and (ii) the actual date of commencement of employment, and
otherwise pursuant to PMB's 2010 Equity Incentive Plan (the "Plan").
Notwithstanding any provision of the Plan, the Restricted Stock Agreement or any
other stock option or equity award agreement to the contrary, no additional
right of continued employment or any modification of "at will" nature of
Executive's employment with Employer shall be conferred upon Executive
thereunder or result therefrom, other than as set forth in this Agreement.
(i)    Moving Expenses. The Bank shall provide a $50,000.00 relocation allowance
("Relocation Allowance") to Executive for the Executive and his family to
relocate once from Arroyo Grande, California, to a location in Orange County.
Executive will have 180 days from the date of this Agreement to request cash
advances under the Relocation Allowance or to submit "moving expenses", i.e.,
the standard cost of packing and shipping household items, furniture,
appliances, clothing and the like that can be expensed by the Bank under the
Federal tax code, to the Bank for direct payment. The Bank will determine in its
sole discretion the tax deductibility of an expense so as to qualify for direct
payment, which approval will not be withheld unreasonably. It is understood that
all cash advances and expense reimbursements that are deductible to the Bank
under the Federal tax code will be reported as taxable income to the Executive.
The total of cash advances and direct payments will at no time exceed $50,000.
(j)    Change in Control. Employee shall be eligible to participate in the
Pacific Mercantile Bancorp Change in Control Severance Plan pursuant to the
terms and conditions contained therein.
4.
Termination of Employment.


3

--------------------------------------------------------------------------------




(a)    Termination for Cause. The Board of the Bank may terminate Executive's
employment hereunder for "Cause" or without "Cause." For purposes of this
Agreement termination for "Cause" shall mean (i) conviction of a crime directly
related to his employment hereunder, (ii) conviction of a crime involving moral
turpitude, (iii) willful and gross mismanagement of the business and affairs of
Employer, (iv) willful and intentional violation of any state or federal banking
or securities laws, or of the bylaws, rules, policies or resolutions of Bank, or
the rules or regulations of or any final order issued by the FRB, the CDBO, or
the Federal Deposit Insurance Corporation (the "FDIC"), (v) any violation of the
Employer's policy against harassment, equal employment opportunity policy, drug
and alcohol policy and/or the confidentiality agreement that shall Employee
shall execute at the commencement of his employment and (vi) breach of any
material provision of this Agreement. For purposes of this Agreement, no act, or
the failure to act, on Executive's part shall be considered "willful" unless
done, or omitted to be done, not in good faith and without reasonable belief
that the action or omission was in the best interests of Employer. Executive
shall not be deemed to have been terminated for Cause unless and until there
shall have been delivered to him a notice of termination. In the event
employment of Executive is terminated pursuant to this subparagraph 4(a),
Employer shall have no further liability to Executive other than for
compensation accrued and for reimbursement of business expenses incurred through
the date of termination but not yet paid.
Termination under this subparagraph 4(a) shall not prejudice any remedy that the
Employer or Employee may have at law, in equity, or under this Agreement.
(b)    Termination by Employer Without Cause or by Executive for Good Reason.
Employer may terminate the employment of Executive without "Cause" (as defined
in subparagraph 4(a)) at any time during the Employment Period by giving written
notice to Executive specifying therein the effective date of termination.
Executive shall have the right at any time to terminate his employment with the
Bank for any reason or for no reason. For purposes of this Agreement, and
subject to Employer's opportunity to cure as provided in Section 4(c) hereof,
Executive shall have "Good Reason" to terminate his employment hereunder if such
termination shall be the result of:
(i)    a material diminution during the Employment Period in the Executive's
title, duties or responsibilities as set forth in Section 2 hereof without
Executive's consent;
(ii)    a material breach by Employer of the compensation and benefits
provisions set forth in Section 3 hereof;
(iii)    a material breach by Employer of any material terms of this Agreement;
or
(iv)    the relocation of Executive's principal place of employment to any
location more than 50 miles from the Bank's headquarters at the Effective Date.
(c)    Notice and Opportunity to Cure. Notwithstanding the foregoing, it shall
be a condition precedent to Employer's right to terminate this Agreement under
subparagraph 4(b)(iv) and Executive's right to terminate his employment for
"Good Reason" that (1) the party alleging a breach shall first have given the
other party written notice stating with specificity the reason for the
termination ("breach") and (2) if such breach is susceptible of cure or remedy,
a period of 30 days from and after giving of such notice to cure the breach. If
the breach cannot reasonably be cured or remedied within 30 days, the period for
remedy or cure shall be extended for a reasonable time (not to exceed 30 days),
provided the party against whom a breach is alleged has made and continues to
make a diligent effort to effect such remedy or cure.

4

--------------------------------------------------------------------------------




(d)    Termination Upon Death or Permanent Disability. This Agreement shall
terminate automatically upon: (i) the death of Executive, and (ii) the
"permanent disability" of Executive as such term is defined in the disability
insurance provided by Employer, or if such insurance is not provided by
Employer, the term shall mean that Executive has been deemed by a medical care
provider to indefinitely be unable to perform the essential functions of
Executive's position with or without accommodation. If the Employment Period is
terminated by reason of the permanent disability of the Executive, Employer
shall give 30-days' advance written notice to that effect to the Executive or
his representative. Employer and Employee shall comply with any obligations they
may respectively have, under state or federal law, to interact regarding
reasonable accommodations.
5.
Consequences of Termination. The following are the severance pay and benefits to
which Executive is entitled upon termination of employment in all positions with
Employer, and such payments and benefits shall be the exclusive payments and
benefits to which Executive is entitled upon such termination. Except in the
case of termination of employment by Employer for Cause, or due to death, the
post-termination payments (other than those required by law) and benefits shall
only be provided if the Executive first enters into a form of general release
agreement reasonably satisfactory to Employer releasing Employer from any and
all claims, known and unknown, related to the Executive's employment with the
Bank.

(a)    Termination Without Cause or for Good Reason. In the event of termination
of Executive's employment within the first twelve months of Executive's
employment (i) by Employer without "Cause" (other than upon death or permanently
disability), or (ii) by Executive for "Good Reason", Executive shall be entitled
to the following Severance Pay:
(i)    Severance pay - a lump sum amount equal to twelve (12) months of the
Executive's annual Base Salary.
(b)    Termination Upon Disability. In the event of termination of Executive's
employment hereunder by Employer on account of permanent disability, Employer
shall pay to Executive the accrued Base Salary and accrued and unused vacation
earned through the date of disability. Such payment shall be made no later than
sixty (60) days after the date of disability.
(c)    Termination Upon Death. In the event of termination of Executive's
employment hereunder by Employer on account of Executive's death, Employer shall
pay to Executive's beneficiary or beneficiaries or his estate, as the case may
be, the accrued Base Salary and accrued and unused vacation earned through the
date of death. Such payment shall be made no later than sixty (60) days after
the date of death. In addition, Executive's beneficiary(ies) or his estate shall
be entitled to the payment of benefits pursuant to any life insurance policy of
Executive, as provided for in Section 3(c) above. Executive's beneficiary or
estate shall not be required to remit to Employer any payments received pursuant
to any life insurance policy purchased pursuant to Section 3(c) above.
(d)    Termination for Cause or Due to End of the Term. In event the employment
of Executive is terminated by Employer for Cause, no severance payment or
benefit shall be provided. In the event the employment of Executive is
terminated as a result of the expiration of the Term, Executive shall be
entitled to no severance payment or benefit of any kind notwithstanding any
provision to the contrary in the Employer's employee manual or policies then in
effect, except as to matters such as coverage under the Consolidated Omnibus
Budget Reconciliation Act of 1985 ("COBRA") and unused vacation required by law
without reference to such manual or policies.
(e)    Accrued Rights. Notwithstanding the foregoing provisions of this Section
5, in the event of termination of Executive's employment hereunder for any
reason or for no reason, Executive shall

5

--------------------------------------------------------------------------------




be entitled to payment of any unpaid portion of his Base Salary through the
effective date of termination, payment for any accrued and unused vacation,
payment of any unreimbursed business expenses incurred pursuant to Section 3(d)
above, and payment of any accrued but unpaid benefits solely in accordance with
the terms of any incentive bonus or employee benefit plan or program of
Employer.
(f)    Non-assignability. Neither Executive nor any other person or entity
acting on his behalf or as his representative shall have the power or right to
transfer, assign, anticipate, hypothecate, mortgage, commute, modify, or
otherwise encumber in advance any of the rights or benefits of Executive under
this Section 5, nor shall any of said rights or benefits be subject to seizure
for the payment of any debts, judgments, alimony or separate maintenance, owed
by Executive or any other person or entity, or be transferable by operation of
law in the event of bankruptcy, insolvency or otherwise. The terms of this
Section 5(f) shall not affect the interpretation of any other provision of this
Agreement.
(g)    Regulatory Restrictions. Notwithstanding anything to the contrary
contained in this Agreement:
(i)    If Executive is removed and/or permanently prohibited from participating
in the conduct of Employer's affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act ("FDIA") (12 U.S.C. 1818(e)(4) and
(g)(1)), all obligations of Employer under this Agreement shall terminate, as of
the effective date of such order, except for the payment of Base Salary due and
owing on the effective date of termination and such matters required by law.
(ii)    If Executive is suspended and/or temporarily prohibited from
participating in the conduct of Employer's affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the FDIA (12 U.S.C. 1818(e)(3) and (g)(1)), all
obligations of Employer under this Agreement shall be suspended as of the date
of service, unless stayed by appropriate proceedings. If the charges in the
notice are dismissed, Employer shall (i) pay Executive all or part of the
compensation withheld while its contract obligations were suspended and (ii)
reinstate (in whole or in part) any of its obligations which were suspended.
(iii)    If Bank is in default (as defined in Section 3(x)(1) of the FDIA), all
obligations under this Agreement shall terminate as of the date of default, but
the vested rights of the parties shall not be affected.
(iv)    All obligations under this Agreement shall be terminated, except to the
extent a determination is made that continuation of the contract is necessary
for the continued operation of Employer (i) by the director of the FDIC or his
or her designee (the "Director"), at the time the FDIC enters into an agreement
to provide assistance to or on behalf of Employer under the authority contained
in 13(c) of teh FDIA; or (ii) by the Director, at the time the Director approves
a supervisory merger to resolve problems related to operation of Employer when
the Employer is determined by the Director to be in unsafe and unsound
condition. Any rights of the Executive that have already vested, however, shall
not be affected by such action.
(v)    No payments shall be made pursuant to this paragraph 5 or any other
provision herein in violation of the requirements of Section 18(k) (12 U.S.C.
§1828(k)).
(h)    IRC Section 280G. In no event shall the payment(s) described in this
paragraph 5 exceed the amount permitted by Section 280G of the Internal Revenue
Code of 1986, as amended (Section 280G). Therefore, if the aggregate present
value (determined as of the date of the change of control

6

--------------------------------------------------------------------------------




in accordance with the provisions of Section 280G) of both the severance payment
and all other payments to Executive in the nature of compensation which are
contingent on a change in ownership or effective control of Bank or PMB or in
the ownership of a substantial portion of the assets of the Bank (the Aggregate
Severance) would result in a parachute payment, as defined under Section 280G,
then the Aggregate Severance shall not be greater than an amount equal to 2.99
multiplied by Executive’s base amount for the base period, as those terms are
defined under Section 280G. In the event the Aggregate Severance is required to
be reduced pursuant to this subparagraph 5(h), the last payments in time shall
be reduced first.
(i)    Conditions to Severance Benefits. The Bank shall have the right to seek
repayment of the severance payments and benefits or to terminate payments or
benefits provided by this paragraph 5 in the event that the Executive fails to
honor, in accordance with their terms, the provisions of paragraphs 6 or 9
hereof.
6.
Confidentiality. Executive agrees that he will not at any time during the
Employment Period or at any time thereafter for any reason, in any fashion, form
or manner, except as required by law to comply with legal process, either
directly or indirectly, divulge, disclose or communicate to any person, firm,
corporation or other business entity, in any manner whatsoever, any financial
information or trade or business secrets, including, without limiting the
generality of the foregoing, the techniques, methods or systems of its operation
or management, any information regarding its financial matters, customer lists,
computer software, or any other information concerning the business or
operations of Employer, its subsidiaries, affiliates and any of its customers,
governmental relations, customer contacts, underwriting methodology, loan
program configuration and qualification strategies, marketing strategies and
proposals, its manner of operation, its plans or other material data, or any
other information concerning the business of the Employer, its subsidiaries or
affiliates, and the Employer's goodwill (the "Business"). The provisions of this
Section 6 shall not apply to (i) information disclosed in the performance of
Executive's duties to Employer based on his good faith belief that such a
disclosure is in the best interests of Employer; (ii) information that is, at
the time of the disclosure, public knowledge; (iii) information disseminated by
Employer to third parties in the ordinary course of business; (iv) information
lawfully received by Executive from a third party who, based upon inquiry by
Executive, is not bound by a confidential relationship to Employer or otherwise
improperly received the information; or (v) information disclosed under a
requirement of law or as directed by applicable legal authority having
jurisdiction over Executive. In the event Executive is required by law to
disclose such information described above, Executive will provide Employer and
their counsel with immediate notice of such request so that they may consider
seeking a protective order. Notwithstanding the foregoing, Executive may
disclose such information concerning the business or operations of Employer and
its subsidiaries and affiliates as may be required by the FRB, CDBO, FDIC or
other regulatory agency having jurisdiction over the operations of Employer in
connection with an examination of Bank or PMB or other proceeding conducted by
such regulatory agency.

Executive agrees that all written, printed or electronic material, notebooks and
records including, without limitation, computer disks, used and/or developed by
Executive for Employer during the Term of this Agreement, other than Executive’s
personal address lists, telephone lists, notes and diaries, are solely the
property of Employer, and that Executive has no right, title or interest
therein. Upon termination of Executive’s employment, Executive or Executive’s
representative shall promptly deliver possession of all such materials
(including any copies thereof) to the Bank.


7.
Key-man Life Insurance. Employer shall have the right to obtain and hold a
"key-man" life insurance policy on the life of Executive with the Bank as
beneficiary of the policy. Executive agrees to provide


7

--------------------------------------------------------------------------------




any information required for the issuance of such policy and submit himself to
any physical examination required for such policy.
8.
Unsecured General Creditor. Neither Executive nor any other person or entity
shall have any legal right or equitable rights interests or claims in or to any
property or assets of Employer under the provisions of this Agreement. No assets
of Employer shall be held under any trust for the benefit of Executive or any
other person or entity or held in any way as security for the fulfilling of the
obligations of Employer under this Agreement. All of Employer's assets shall be
and remain the general, unpledged, unrestricted assets of Employer. Employer's 9
obligations under this Agreement are unfunded and unsecured promises, and to the
extent such promises involve the payment of money, they are promises to pay
money in the future. Executive and any person or entity claiming through him
shall be unsecured general creditors with respect to any rights or benefits
hereunder.

9.
Business Protection Covenants.

(a)    Covenant Not to Compete. Executive agrees that he will not, during the
Employment Period, voluntarily or involuntarily, directly or indirectly, (i)
engage in any banking or financial products or service business, loan
origination or deposit-taking business or any other business competitive with
that of the Bank or its subsidiaries or affiliates ("Competitive Business")
within Orange County, Los Angeles County, San Diego County and San Bernardino
County (the "Market Area"), (ii) directly or indirectly own any interest in
(other than less than three percent (3%) of any publicly traded company or
mutual fund), manage, operate, control, be employed by, or provide management or
consulting services in any capacity to any firm, corporation, or other entity
(other than Employer or its subsidiaries or affiliates) engaged in any
Competitive Business in the Market Area, or (iii) directly or indirectly solicit
or otherwise intentionally cause any employee, officer, or member of the Board
or any of its subsidiaries or affiliates to engage in any action prohibited
under (i) or (ii) of this paragraph 9(a).
(b)    Inducing Employees To Leave The Bank; Employment of Employees. Any
attempt on the part of the Executive to induce others to leave Employer’s
employ, or the employ of any of its subsidiaries or affiliates, or any effort by
Executive to interfere with Employer’s relationship with its other employees
would be harmful and damaging to Employer. Executive agrees that during the
Employment Period and for a period of twelve (12) months thereafter, Executive
will not in any way, directly or indirectly: (i) induce or attempt to induce any
employee of the Employer or any of its subsidiaries of affiliates to quit
employment with Employer or the relevant subsidiary or affiliate; (ii) otherwise
interfere with or disrupt the relationships between Employer and its
subsidiaries and affiliates and their respective employees; (iii) solicit or
recruit any employee of Employer or any subsidiary or affiliate or any former
employee of Employer or any subsidiary or affiliate.
(c)    Nonsolicitation of Business. For a period of twelve (12) months from the
date of termination of employment, Executive will not, using Employer’s trade
secrets or confidential information, divert or attempt to divert from Employer
or any of its subsidiaries or affiliates, any business Employer or a relevant
subsidiary or affiliate had enjoyed or solicited from its customers, borrowers,
depositors or investors during the twelve (12) months prior to termination of
his employment.
(d)    Bank’s Ownership of Inventions. To the extent that Executive has
intellectual property rights of any kind in any pre-existing works which are
subsequently incorporated in any work or work product produced in rendering
services to Bank, PMB or any their subsidiaries or affiliates, Executive hereby
grants Bank a royalty-free, irrevocable, world-wide, perpetual non-exclusive
license (with the right to sublicense), to make, have made, copy, modify, use,
sell, license, disclose, publish or otherwise disseminate or transfer such
subject matter. Similarly, Executive agrees that all inventions,

8

--------------------------------------------------------------------------------




discoveries, improvements, trade secrets, original works of authorship,
developments, formulae, techniques, processes, and know-how, whether or not
patentable, and whether or not reduced to practice, that are conceived,
developed or reduced to practice during Executive’s employment with Employer,
either alone or jointly with others, if on Employer’s time, using Employer’s
facilities, or relating to Employer shall be owned exclusively by the Bank, and
Executive hereby assigns to the Bank all of Executive’s right, title and
interest throughout the world in all such intellectual property. Executive
agrees that the Bank shall be the sole owner of all domestic and foreign patents
or other rights pertaining thereto, and further agrees to execute all documents
that the Bank reasonably determines to be necessary or convenient for use in
applying for, prosecuting, perfecting, or enforcing patents or other
intellectual property rights, including the execution of any assignments, patent
applications, or other documents that the Bank may reasonably request. This
provision is intended to apply to the extent permitted by applicable law and is
expressly limited by Section 2870 of the California Labor Code, which is set
forth in its entirety in Exhibit A to this Agreement. By signing this Agreement,
Executive acknowledges that this Paragraph shall constitute written notice of
the provisions of Section 2870.
(e)    Bank’s Ownership of Copyrights. Executive agrees that all original works
of authorship not otherwise within the scope of paragraph 9(d) above that are
conceived or developed during Executive’s employment with Employer, either alone
or jointly with others, if on Employer’s time, using Employer facilities, or
relating to Employer, or its subsidiaries or affiliates, are works for hire to
the greatest extent permitted by law and shall be owned exclusively by the Bank,
and Executive hereby assigns to the Bank all of Executive’s right, title, and
interest in all such original works of authorship. Executive agrees that the
Bank shall be the sole owner of all rights pertaining thereto, and further
agrees to execute all documents that the Bank reasonably determines to be
necessary or convenient for establishing in the Bank’s name the copyright to any
such original works of authorship.
10.
Resignations. The Executive agrees that upon termination of employment, for any
reason, he will submit his resignations from all offices with the Bank and all
of its subsidiaries and affiliates.

11.
Other Agreements. The Parties further agree that to the extent of any
inconsistency between this Agreement and any employee manual or policy of
Employer, that the terms of this Agreement shall supersede the terms of such
employee manual or policy.

12.
Notice. For the purposes of this Agreement, notices, demands and all other
communications provided for in this Agreement shall be in writing and shall be
personally delivered or (unless otherwise specified) mailed by United States
certified or registered mail, return receipt requested, postage prepaid, or sent
by facsimile, provided that the facsimile cover sheet contains a notation of the
date and time of transmission, and shall be deemed received: (i) if personally
delivered, upon the date of delivery to the address of the person to receive
such notice, (ii) if mailed in accordance with the provisions of this Section
13, two (2) business days after the date placed in the United States mail, (iii)
if mailed other than in accordance with the provisions of this Section 13 or
mailed from outside the United States, upon the date of delivery to the address
of the person to receive such notice, or (iv) if given by facsimile, when sent.
Notices shall be addressed as follows:

If to the Employer:
Pacific Mercantile Bank
949 South Coast Drive
Third Floor
Costa Mesa, California, 92626

9

--------------------------------------------------------------------------------




If to the Executive, to:
Mr. Robert J. Stevens
2244 Rail Court
Arroyo Grande, CA 93420
or to such other respective addresses as the Parties hereto shall designate to
the other by like notice, provided that notice of a change of address shall be
effective only upon receipt thereof.
13.
Arbitration. Any dispute or controversy arising under or in connection with this
Agreement, the inception or termination of the Executive's employment, or any
alleged discrimination or tort claim related to such employment, including
issues raised regarding the Agreement’s formation, interpretation or breach,
shall be settled exclusively by binding arbitration. The only exception to the
requirement of binding arbitration shall be for claims arising under the
National Labor Relations Act which are brought before the National Labor
Relations Board, claims for medical and disability benefits under the California
Workers’ Compensation Act, Employment Development Department claims, or as may
otherwise be required by state or federal law. However, nothing herein shall
prevent the Executive from filing and pursuing proceedings before the California
Department of Fair Employment and Housing, or the United States Equal Employment
Opportunity Commission (although if Executive chooses to pursue a claim
following the exhaustion of such administrative remedies, that claim would be
subject to the provisions of this Agreement). In addition to any other
requirements imposed by law, the arbitrator selected shall be a retired
California Superior Court Judge, or an otherwise qualified individual to whom
the parties mutually agree, and shall be subject to disqualification on the same
grounds as would apply to a judge of such court. All rules of pleading
(including the right of demurrer), all rules of evidence, all rights to
resolution of the dispute by means of motions for summary judgment, judgment on
the pleadings, and judgment under Code of Civil Procedure Section 631.8 shall
apply and be observed. The arbitrator shall have the immunity of a judicial
officer from civil liability when acting in the capacity of an arbitrator, which
immunity supplements any other existing immunity. Likewise, all communications
during or in connection with the arbitration proceedings are privileged in
accordance with Cal. Civil Code Section 47(b). As reasonably required to allow
full use and benefit of this agreement’s modifications to the Act’s procedures,
the arbitrator shall extend the times set by the Act for the giving of notices
and setting of hearings. Awards shall include the arbitrator’s written reasoned
opinion. Resolution of all disputes shall be based solely upon the law governing
the claims and defenses pleaded, and the arbitrator may not invoke any basis
(including but not limited to, notions of just cause) other than such
controlling law. By this binding arbitration provision, both Executive and
Employer give up their respective right to trial by jury of any claim one may
have against the other.

14.
Waiver of Breach. Any waiver of any breach of this Agreement shall not be
construed to be a continuing waiver or consent to any subsequent breach on the
part either of the Executive or of Employer. No delay or omission in the
exercise of any power, remedy, or right herein provided or otherwise available
to any party shall impair or affect the right of such party thereafter to
exercise the same. Any extension of time or other indulgence granted to a party
hereunder shall not otherwise alter or affect any power, remedy or right of any
other party, or the obligations of the party to whom such extension or
indulgence is granted except as specifically waived.

15.
Non-Assignment; Successors. Neither party hereto may assign his or its rights or
delegate his or its duties under this Agreement without the prior written
consent of the other party; provided, however, that: (i) this Agreement shall
inure to the benefit of and be binding upon the successors and assigns of
Employer upon any sale of all or substantially all of Employer's assets, or upon
any merger, consolidation or reorganization of Bank with or into any other
corporation, all as though such


10

--------------------------------------------------------------------------------




successors and assigns of the Bank and their respective successors and assigns
were the Bank; and (ii) this Agreement shall inure to the benefit of and be
binding upon the heirs, assigns or designees of Executive to the extent of any
payments due to them hereunder. As used in this Agreement, the term "Bank", or
Employer shall be deemed to refer to any such successor or assign of the Bank or
Employer referred to in the preceding sentence.
16.
Withholding of Taxes. All payments required to be made by Employer to the
Executive under this Agreement shall be subject to the withholding and deduction
of such amounts, if any, relating to tax, and other payroll deductions as
Employer may reasonably determine it should withhold and/or deduct pursuant to
any applicable law or regulation (including, but not limited to, Executive's
portion of social security payments and income tax withholding) now in effect or
which may become effective any time during the term of this Agreement.

17.
Section 409A. If Executive determines, in good faith, that any compensation or
benefits provided by this Agreement may result in the application of Section
409A of the Internal Revenue Code of 1986, as amended (the Code), Executive
shall provide written notice thereof (describing in reasonable detail the basis
therefor) to Employer, and Employer shall, in consultation with Executive,
modify this Agreement in the least restrictive manner necessary in order to
exclude such compensation from the definition of deferred compensation within
the meaning of such Section 409A of the Code or in order to comply with the
provisions of Section 409A of the Code, other applicable provision(s) of the
Code and/or any rules, regulations or other regulatory guidance issued under
such statutory provisions and without any diminution in the value of the
payments to Executive. Any payments that, under the terms of this Agreement,
qualify for the short-term deferral exception under Treasury Regulations Section
1.409A-1(b)(4), the separation pay exception under Treasury Regulations Section
1.409A-1(b)(9)(iii) or another exception under Section 409A of the Code will be
paid under the applicable exceptions to the greatest extent possible. Each
payment under this Agreement shall be treated as a separate payment for purposes
of Section 409A of the Code. Anything in this Agreement to the contrary
notwithstanding, if at the time of Executive’s separation from service within
the meaning of Section 409A of the Code, Executive is considered a specified
employee within the meaning of Section 409A(a)(2)(B)(i) of the Code, and if any
payment that Executive becomes entitled to under this Agreement is considered
deferred compensations subject to interest, penalties and additional tax imposed
pursuant to Section 409A of the Code as a result of the application of Section
409A(a)(2)(B)(i) of the Code, then no such payment shall be payable prior to the
date that is the earlier of (i) six months and one day Executive’s separation
from service or (ii) Executive’s death. In no event shall the date of
termination of Executive’s employment be deemed to occur until Executive
experiences a separation from service within the meaning of Section 409A of the
Code, and notwithstanding anything contained herein to the contrary, the date on
which such separation from service takes place shall be the Date of Termination.
All reimbursements provided under this Agreement shall be provided in accordance
with the requirements of Section 409A of the Code, including, where applicable,
the requirement that (A) the amount of expenses eligible for reimbursement
during one calendar year will not affect the amount of expenses eligible for
reimbursement in any other calendar year; (B) the reimbursement of an eligible
expense will be made no later than the last day of the calendar year following
the calendar year in which the expense is incurred; and (C) the right to any
reimbursement will not be subject to liquidation or exchange for another
benefit. Notwithstanding the foregoing, Employer makes no representation or
covenant to ensure that the payments and benefits under this Agreement are
exempt from, or compliant with, Section 409A of the Code.

18.
Indemnification. To the fullest extent permitted by law, regulation, and the
Articles of Incorporation and Bylaws of Bank, the Bank as appropriate shall pay
as and when incurred all expenses, including legal and attorney costs, incurred
by, or shall satisfy as and when entered or levied a judgment or


11

--------------------------------------------------------------------------------




fine rendered or levied against, Executive in an action brought by a third party
against Executive (whether or not the Bank is joined as a party defendant) to
impose a liability or penalty on Executive for an act alleged to have been
committed by Executive while an officer of the Bank; provided, however, that
Executive was acting in good faith, within what Executive reasonably believed to
be the scope of Executive's employment or authority and for a purpose which the
Executive reasonably believed to be in the best interests of the Bank or the
Bank's shareholders, and in the case of a criminal proceeding, that the
Executive had no reasonable cause to believe that Executive's conduct was
unlawful. Payments authorized hereunder include amounts paid and expenses
incurred in settling any such action or threatened action. All rights hereunder
are limited by any applicable state or Federal laws.
19.
Severability. To the extent any provision of this Agreement or portion thereof
shall be invalid or unenforceable, it shall be considered deleted therefrom (but
only for so long as such provision or portion thereof shall be invalid or
unenforceable) and the remainder of such provision and of this Agreement shall
be unaffected and shall continue in full force and effect to the fullest extent
permitted by law if enforcement would not frustrate the overall intent of the
Parties (as such intent is manifested by all provisions of the Agreement
including such invalid, void, or otherwise unenforceable portion).

20.
Payment. All amounts payable by the Bank to Executive under this Agreement shall
be paid promptly on the dates required for such payment in this Agreement
without notice or demand. Any salary, benefits or other amounts paid or to be
paid to Executive or provided to or in respect of the Executive pursuant to this
Agreement shall not be reduced by amounts owing from Executive to Bank.

21.
Expenses. Each party shall pay his or its own fees and expenses incurred by him
or it in the drafting, review and negotiation of this Agreement.

22.
Authority. Each of the Parties hereto hereby represents that each has taken all
actions necessary in order to execute and deliver this Agreement.

23.
Counterparts. This Agreement may be executed in one or more counterparts, each
of which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

24.
Governing Law. This Agreement shall be construed, interpreted and enforced in
accordance with the laws of the State of California, without giving effect to
the choice of law principles thereof.

25.
Entire Agreement; Amendments. This Agreement and written agreements, if any,
entered into concurrently herewith constitute the entire agreement by Employer,
on the one hand, and Executive on the other hand with respect to the subject
matter hereof and merges and supersedes any and all prior discussions,
negotiations, agreements or understandings between Executive and Employer with
respect to the subject matter hereof, whether written or oral. This Agreement
may be amended or modified only by a written instrument executed by Executive
and Employer. With regard to such amendments, alterations, or modifications,
facsimile signatures shall be effective as original signatures. Any amendment,
alteration, or modification requiring the signature of more than one party may
be signed in counterparts.

26.
Further Actions. Each party agrees to perform any further acts and execute and
deliver any further documents reasonably necessary to carry out the provisions
of this Agreement.

27.
Time of Essence. Time is of the essence of each and every term, condition,
obligation and provision hereof.


12

--------------------------------------------------------------------------------




28.
No Third Party Beneficiaries. This Agreement and each and every provision hereof
is for the exclusive benefit of the Parties and not for the benefit of any third
party.

29.
Headings. The headings in this Agreement are inserted only as a matter of
convenience, and in no way define, limit, or extend or interpret the scope of
this Agreement or of any particular provision hereof.

30.
Regulatory Approval of this Agreement. The Parties acknowledge and agree that
entry into this Agreement is and payment of severance under paragraph 5 may be
subject to receipt of approval from the FRB pursuant to Section 1828(k) and Part
359 of the FDIC Rules and Regulations, the FDIC and the CDBO. If such approval
is not obtained or is subject to modifications specified by the FRB, the FDIC or
the CDBO the Parties agree to negotiate in good faith to amend this Agreement to
provide for substantially equivalent terms consistent with regulatory
requirements.




13

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.
    
PACIFIC MERCANTILE BANK
 
 
By:
/S/    STEVEN K. BUSTER
 
Steven K. Buster
 
President and Chief Executive Officer



EXECUTIVE:
 
 
By:
/S/    ROBERT J. STEVENS
 
Robert J. Stevens
 
 




14

--------------------------------------------------------------------------------




EXHIBIT A
California Labor Code § 2870
Employment agreements; assignment of rights
(a) Any provision in an employment agreement which provides that an employee
shall assign, or offer to assign, any of his or her rights in an invention to
his or her employer shall not apply to an invention that the employee developed
entirely on his or her own time without using the employer's equipment,
supplies, facilities, or trade secret information except for those inventions
that either:
(1) Relate at the time of conception or reduction to practice of the invention
to the employer's business, or actual or demonstrably anticipated research or
development of the employer; or
(2) Result from any work performed by the employee for the employer.
(b) To the extent a provision in an employment agreement purports to require an
employee to assign an invention otherwise excluded from being required to be
assigned under subdivision (a), the provision is against the public policy of
this state and is unenforceable.



15